Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

	Mather et al. (US 2016/0055457) teaches “modify various components of a job description. The components of the job description can be pulled from Job Description Storage 220 for display to the author wherein the author can choose to include, exclude, or modify content for the job description being built;” ([0047]), “showing the user of the system, who is the author or modifier of the job description, when their changes or additions to a job description make that job description more or less biased. The score generated by Bias Scoring Logic 235 can optionally displayed in real-time and/or be displayed based on a previous calculation” ([0049]); and “In some embodiments, grades or scores for multiple job descriptions are displayed together for comparison by the author. In other embodiments, a time series of grades for one or more job descriptions is displayed for the author so that the author can see the change in biases in one or more job descriptions as changes were made over time.” ([0089]).

	Weiwei Shen (US 10,467,339) teaches “configured to flag and replace gender biased words within job descriptions entered within the first GUI at recruiting node(s) 110, to receive 

	Gaur et al. (US 10,839,153) teaches “The listing of detected potential unconscious bias words 116 recites "reconsider usage of `he` in the context of (e.g., at) `he better be good.`" It also recites "reconsider usage of `manpower` in the context of (e.g., at) `the manpower we need.`" Thus, the listing of detected potential unconscious bias words 116 can provide a convenient listing of questionable language for the user to review. Note also, that in this implementation the unconscious bias detection service can provide a smart analysis of the text 104 to distinguish instances where a word is used without unconscious bias from instances where the word is biased. For instance, in this example, the word "he" in the phrase "he better be good" is highlighted for potential unconscious bias because there is no basis for the use of the masculine word "he." Instead, the usage is based on an unconscious bias that the programmer will be a male. In contrast, the word "he" in the phrase `he previously worked in academia` is not biased since the word "he" refers back to "John Smith" in the previous sentence. Thus, words can be evaluated for unconscious bias at least in part on their relationship to other terms in the text.” (Col. 2, lines 34-53).


REASONS FOR ALLOWANCE
Per the instant office action, claims 1-20 are considered as allowable subject matter. 

	The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an apparatus comprising “receive a plurality of job listings in response to a search query on an online job listing system, each of the plurality of job listings comprising a job description; dynamically modify one or more bias terms of the job description for each of the plurality of job listings based on profile information for a user by removing bias terms from the job descriptions and including terms in the job descriptions that correspond to the user’s profile information; dynamically rank each of the plurality of job listings based on the modified job descriptions and with respect to the user’s profile information and the search query; and present the plurality of job listings and their corresponding modified job descriptions in order of the rank for each of the plurality of job listings…” 
	The reasons for allowance of claim 15 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “receiving a plurality of job listings in response to a search query on an online job listing system, each of the plurality of job listings comprising a job description; dynamically modifying one or more bias terms of the job description for each of the plurality of job listings based on profile information for a user by removing bias terms from the job descriptions and including terms in the job descriptions that correspond to the user’s profile information; dynamically ranking each of the plurality of job listings based on the modified job descriptions and with respect to the user’s profile information and the search query; and presenting the plurality of job listings and their corresponding modified job descriptions in order of the rank for each of the plurality of job listings.
20 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer program product comprising “receive, by processor, a plurality of job listings in response to a search query on an online job listing system, each of the plurality of job listings comprising a job description; dynamically modify, by processor, one or more bias terms of the job description for each of the plurality of job listings based on profile information for a user by removing bias terms from the job descriptions and including terms in the job descriptions that correspond to the user’s profile information; dynamically rank, by processor, each of the plurality of job listings based on the modified job descriptions and with respect to the user’s profile information and the search query; and present, by processor, the plurality of job listings and their corresponding modified job descriptions in order of the rank for each of the plurality of job listings.”

Dependent claims 2-14 and 16-19 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        October 14, 2021